Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00139-CR

                                        Eliodoro MUNGUIA III,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CR6173
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: May 26, 2021

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on October 30, 2020. Because

appellant did not file a motion for new trial, the notice of appeal was due by November 30, 2020.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due by

December 14, 2020. See id. R. 26.3. Appellant filed a notice of appeal on April 5, 2021, but did

not file a motion for extension of time.

           A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered
                                                                                          04-21-00139-CR


timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen days of the last

day allowed for filing, (2) a motion for extension of time is filed in the court of appeals within

fifteen days of the last day allowed for filing the notice of appeal, and (3) the court of appeals

grants the motion for extension of time. See id.

        Here, because it appeared the notice of appeal was untimely filed and no extension of time

was filed, we ordered appellant to show cause in writing by May 14, 2021 why this appeal should

not be dismissed for lack of jurisdiction. Appellant did not file a response. Accordingly, this appeal

is dismissed for lack of jurisdiction. See id.

                                                     PER CURIAM

DO NOT PUBLISH




                                                   -2-